DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Packard et al. (US 2008/0059484, “Packard”) in view of Meer (US 2013/0280689, “Meer”).
Regarding claim 1, Packard discloses an interactive video board for use in effecting a virtual classroom (See ¶.6, the online class display may include an interactive whiteboard and means to project an image from the first client computer onto the interactive whiteboard) that enables real-time audio-visual communication and a real-time exchange of digital information (See ¶.15, the lessons in real time) between students in a physical classroom and a remote student at a location outside the physical classroom (See 102b & 102c fig.3, clients at a learning center and remote clients at a remote site), the interactive video board comprising:
a central processing unit (CPU) (See ¶.63-64, a computer for the interactive whiteboard; See ¶.34, a computer with processors);
- a physical storage device coupled to the CPU and storing machine-executable instructions which, when executed by the CPU, cause the CPU to control operation of the interactive video board (See ¶.34, a computer with storage; See ¶.36, a computer-readable medium may refer to any storage device used for storing data accessible by a computer);
- a multi-touch display device operating under control of the CPU (See 308 fig.3 and ¶.63, Online class display may be a touch-sensitive screen) and comprising both: 
- a video display device configured to present graphical information to the students in the physical classroom (See 308 ¶.62, Online class display may display content and instructional materials via class client 102a. Online class display may be used to display, for example, text, photographs, graphics, videos and interactive activities); and 
- a multi-touch input screen configured to capture (See ¶.65, Interactive touch systems may be well known in the art and typically include a touch screen having a touch surface on which contacts may be made using a pointer in order to generate user input), in response to a student's touching the screen, graphical input data for display on the video display device in the physical classroom and on a remote device used by the remote student (See ¶.64, Teachers or their students may use a pen/stylus or their fingers to control the computer and the software applications; See ¶.63, Groups of students may be able to access an extra computer and display, e.g. in order to work independently from the class either for remedial or enrichment work, or to participate in multi-player activities. These additional computers and displays can be used either/both to echo the content shown on the online, e.g. for a class-wide interactive activity with individuals each contributing, or sub-groups of students contributing, or to pursue studies independently in the classroom, either as individuals or groups, while still able to interact with other students and the teachers as needed); 
- audio and video capture devices operating under control of the CPU and configured to create audio and video data from activities in the physical classroom for delivery to the remote device (See ¶.11, The instructional material on the database may include at least one of: a lesson, an image, a video, an assessment, a printable worksheet, or an interactive presentation; See ¶.89, While looking at the lessons online, teachers should notice how the interactive components work, play the animations, listen to the audio, check out the related websites, and determine which screens or parts of lessons the teachers may want to present to their students; Examiner’s Note: For the definition of clients, ¶.[0041] discloses that System 100 may be adapted to be accessed by students and/or their caring adults as well as teachers using a plurality of clients 102. Such clients 102, in turn, may suitably comprise one or more conventional personal computers and workstations, operating either as a "fat" client or a "thin" client. It should be understood, nevertheless, that other clients 102, such as Web-enabled hand-held devices, which use the wireless access protocol, and Internet appliances fall within the spirit and scope of the present invention. In other words, the remote client 102c over network 104 also has the similar ability of client 102b having at the learning center 302); and 
- a remote-connectivity component operating under control of the CPU and coupled to an external network to effect delivery of the graphical input data and the audio and video data from the interactive video board to the remote device (See 102c fig.3, remote client connected to the learning center 302 via a network 104; See ¶.9, The hybrid learning environment may further include a virtual school interface accessible by the second client computer to present instructional material to a student at the remote location; See ¶.58, The plan for each student may generally include a portion of lessons and activities that the student may do at a remote site 304, and a portion of lessons and activities that the student may do at the learning center 302).
Packard discloses that “an interactive whiteboard is similar to a traditional whiteboard, but it may be connected to the teacher's computer and a projector, and act as a large touch-screen monitor. Teachers may write, erase, and print anything on the board. Teachers or their students may use a pen/stylus or their fingers to control the computer and the software applications (See ¶.64), but silent on “if real-time exchange of digital information between students in a physical classroom and a remote student at a remote side.”
However, Meer discloses that the method of live and/or real-time sharing information between instructor and remote students (See 23 & 24 fig.1A) and a student software package 17 is also installed on a processor 18 of a plurality of students 19a, 19b, . . . 19n devices. These students 19a, 19b, . . . 19n are be positioned in a real classroom, a remote classroom, a virtual classroom, as may also be the presenter (See fig. 19 & 24 fig.3 and ¶.29). Other systems are known in the art that employ "virtual clickers," which are created by installing software on a student computing device such as a computer or mobile phone. Interaction is then mediated over the Internet between the student's device (i.e. local students and remote students) and the instructor processor (See ¶.5). Further, the student’s smart mobile device has a function of touch input screen (See fig.10 and ¶.78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “real-time exchange of digital information between students in a physical classroom and a remote student at a remote side” as taught by Meer into the system of Packard, so that it provides a way of live interacting between clients/students at a local and clients/students at a remote (See fig.1 and fig.3).

Regarding claim 2, Packard discloses “a system-monitoring component operating under control of the CPU and configured to collect data about operation of interactive video board components for delivery to an external system monitoring service (See ¶.11, database includes a lesson, an image, video, interactive presentation).”

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Packard in view of Meer and further in view of Nagahara et al. (US 2015/0077369, “Nagahara”).
Regarding claim 3, Packard and Meer do not explicitly disclose what Nagahara discloses “a remote-control component operating under control of the CPU and configured to allow a user of the interactive video board to cede operational control of the interactive video board to a remote technical-support service (See 65 fig.5 and ¶.128, The remote operation transmitting unit 65 transmits to the server 90 various operation data used for a remote sharing process. The operation data may include, for example, data relating to operations such as adding a stroke, deleting a stroke, editing a stroke (e.g. zoom in, zoom out, move), storing page data, creating page data, duplicating page data, deleting page data, and switching a page being displayed, for example).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “a remote-control component operating under control of the CPU and configured to allow a user of the interactive video board to cede operational control of the interactive video board to a remote technical-support service” by Nagahara into the system of Packard and Meer, so that it provides a way for the remote operation to control and/or edit data being displayed (Nagahara, See ¶.128).

Regarding claim 4, Packard and Meer do not explicitly disclose what Nagahara discloses “where the remote connectivity component device is also configured to receive from the remote device additional graphical input data created by the remote student and deliver the additional graphical input data for display by the video display device in the physical classroom (Nagahara, See ¶.128, The remote control receiving unit 66 receives operation data input at another interactive whiteboard 2 from the server 90, and outputs the received operation data to the image processing unit 30 to perform a remote sharing process).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 3.

Regarding claim 5, Packard discloses “an audio output device (See ¶.52, support audio and video)”, but Packard and Meer do not explicitly disclose what Nagahara discloses “where the remote connectivity component device is also configured to receive from the remote device additional audio and video data captured by the remote device and deliver the additional audio and video data for display by the video display and the audio output device in the physical classroom (Nagahara, See ¶.38, video teleconference, i.e. including audio and video; See ¶.128, The remote control receiving unit 66 receives operation data input at another interactive whiteboard 2 from the server 90, and outputs the received operation data to the image processing unit 30 to perform a remote sharing process).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 3.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
At pages 4-5, applicant argues that “the claim rejections fail for at least one very simple, but highly important, distinction between the invention recited in Applicant's claims and Packard's teachings. Applicant's intelligent video board is a unique all-in-one tabletop computer device that combines in one unit the components necessary to capture activity in the physical classroom for sharing with the remote student the multi-touch display, the audio and video capture devices, the CPU and storage, and the remote-connectivity component by asserting that “Packard's classroom system, on the other hand, consists of multiple computing devices spread physically around the classroom and inter-coupled in some manner.”
In reply, the limitations “an interactive video board comprising the multi-touch display, the audio and video capture devices, and the CPU and storage” read on:
¶.[0063] of Packard discloses “Online class display may be, for example, a projected image from class client used in conjunction with a wireless mouse and/or a wireless tablet, calibrated to the display. In another embodiment, online class display may be an interactive white board. Online class display may be a touch-sensitive screen. Students may have their own computer and display in addition to the online class display or instead of that display.”
¶.[0064] of Packard discloses “An interactive whiteboard is similar to a traditional whiteboard, but it may be connected to the teacher's computer and a projector, and act as a large touch-screen monitor. Teachers may write, erase, and print anything on the board. Teachers or their students may use a pen/stylus or their fingers to control the computer and the software applications.
¶.[0006] of Packard discloses “the online class display may include an interactive whiteboard and means to project an image from the first client computer onto the interactive whiteboard. The online class display may be controlled by the first client computer.
¶.[0089] of Packard discloses “the online class display may be used by teachers to teach the lesson or to help plan their lesson …while looking at the lessons online, teachers should notice how the interactive components work, play the animations, listen to the audio, check out the related websites, and determine which screens or parts of lessons the teachers may want to present to their students.
In other words, Packard’s online class display is an interactive white board and the definition of “interactive white board” is defined as following described in [Wikipedia].
“An interactive whiteboard (IWB), also known as interactive board or smart board, is a large interactive display board in the form factor of a whiteboard. It can either be a standalone touchscreen computer used independently to perform tasks and operations, or a connectable apparatus used as a touchpad to control computers from a projector. They are used in a variety of settings, including classrooms at all levels of education, in corporate board rooms and work groups, in training rooms for professional sports coaching, in broadcasting studios, and others [emphasis added].
Further described in para.[0064], teachers may write, erase, and print anything on the board by using the touchscreen which acts as an interactive touchscreen computer. The function of writing, erasing and printing connected with a printer can be performed with either independently or a connected computer as suggested by Packard stating that “the online class display may be controlled by the first client computer.” 
Therefore, the interactive whiteboard acting as smart board includes a touch display, the audio and video capture devices, the CPU and storage, and the remote-connectivity in order to read, write, printing, displaying animation, and listening audio by a system and/or a computer alone or separately as suggested by Packard’s disclosure.
Further, the third prior art by Nagahara cited for the function of interacting and/or controlling a remote client device explicitly further discloses “interactive whiteboard comprising a CPU, ROM, external storage controller, touchscreen display sensor, or etc. as shown below. Therefore, the examiner disagrees respectfully.


    PNG
    media_image1.png
    338
    710
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    485
    768
    media_image2.png
    Greyscale


                                                                     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411